      Case: 1:20-cv-00175-SA-DAS Doc #: 15 Filed: 08/11/21 1 of 1 PageID #: 180




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

TODD CAGER                                                                              PETITIONER

v.                                                                            No. 1:20CV175-SA-DAS

LEE COUNTY DETENTION CENTER                                                            RESPONDENT


                      ORDER DISMISSING PETITIONER’S MOTION [5]
                         FOR COLLATERAL RELIEF AS MOOT

        This matter comes before the court on the motion [5] by the petitioner for collateral relief. In

his motion, the petitioner re-urges arguments he made before the state trial court challenging various

aspects of his convictions and sentences. In light of the court’s memorandum opinion and final

judgment dismissing the instant petition for a writ of habeas corpus as procedurally defaulted, the

instant motion [5] is DISMISSED as moot.

        SO ORDERED, this, the 11th day of August, 2021.

                                                                /s/ Sharion Aycock
                                                                U. S. DISTRICT JUDGE
